                      IN THE UNITED STATES DISTRICT COURT
                          DISTRICT OF SOUTH CAROLINA
                               FLORENCE DIVISION

Lavadre Butler, #337779,                     )            Civil Action No. 4:16-3662-RMG
                                             )
                      Plaintiff,             )
                                             )
       V.                                    )               ORDER AND OPINION
                                             )
Trevor Bessinger, Lisa Young,                )
Gregory Washington, Mr. Esterline,           )
Mr. Suarez, Mr. Braddy, Mr. Shorter,         )
Mr. Williams,                                )
                                             )
        Defendants.                          )
~~~~~~~~~~~~~~-                              )
       Before the Court is the Report and Recommendation ("R & R") of the Magistrate Judge

(Dkt. No. 178) recommending that the Court grant Defendants' motion for summary judgment

(Dkt. No. 144) to dismiss claims as to Defendant Washington and Plaintiffs medical

indifference claim, and deny the motion as to Plaintiffs excessive force claim. For the reasons

set forth below, the Court adopts in part and declines to adopt in part the R & R as the Order of

the Court.

I.     Background

       Plaintiff Lavandre Butler is a prose incarcerated person alleging pursuant to 42 U.S.C. §

1983 that Defendants violated his constitutional rights by using excessive force and being

indifferent to his medical needs while he was confined at the Broad River Correctional

Institution. (Dkt. No. 99.) The Court previously dismissed without prejudice Butler' s claims

against J.C. Wilson pursuant to Rule 4(m) of the Federal Rules of Civil Procedure. (Dkt. No.

152.) The Court previously denied Defendants' motion for summary judgment, brought on the

grounds that Butler failed to exhaust the available administrative remedies pursuant to the Prison

Litigation Reform Act. (Dkt. No. 172.) Defendants' motion for summary judgment is now


                                                 -1-
addressed on its merits. The Magistrate Judge issued an order allowing the parties ten days to

file additional responses to the motion for summary judgment, and no responses were filed.

Defendants filed objections to the R & R. (Dkt. No. 182.)

II.    Legal Standard

A.     Review of R & R

       The Magistrate Judge makes only a recommendation to this Court. The recommendation

has no presumptive weight and the responsibility to make a final determination remains with the

Court. See, e.g., Mathews v. Weber, 423 U.S. 261, 270-71 (1976). The Court may "accept,

reject, or modify, in whole or in part, the findings or recommendations made by the magistrate

judge." 28 U.S.C. § 636(b)(l)(C). Where there are specific objections to the R & R, the Court

"makes a de nova determination of those portions of the report or specified proposed findings or

recommendations to which objection is made." Id. Where there are no objections to the R & R,

the Court reviews the R & R to "only satisfy itself that there is no clear error on the face of the

record in order to accept the recommendation." Fed. R. Civ. P. 72 advisory committee's note; see

also Camby v. Davis, 718 F.2d 198, 199 (4th Cir. 1983) ("In the absence of objection ... we do

not believe that it requires any explanation.").

B.     Motion for Summary Judgment

       Summary judgment is appropriate if a party "shows that there is no genuine dispute as to

any material fact" and that the movant is entitled to judgment as a matter of law. Fed. R. Civ. P.

56(a). In other words, summary judgment should be granted "only when it is clear that there is

no dispute concerning either the facts of the controversy or the inferences to be drawn from those

facts." Pulliam Inv. Co. v. Cameo Props., 810 F .2d 1282, 1286 (4th Cir. 1987). "In determining

whether a genuine issue has been raised, the court must construe all inferences and ambiguities

in favor of the nonmoving party." HealthSouth Rehab. Hosp. v. Am. Nat '! Red Cross, 101 F.3d


                                                   -2-
1005, 1008 (4th Cir. 1996). The prose litigant's complaint is afforded a liberal construction.

Cruz v. Beto, 405 U.S . 319 (1972).

        The party seeking summary judgment has the initial burden of demonstrating to the

Court that there is no genuine issue of material fact. See Celotex Corp. v. Catrett, 477 U.S. 317,

323 (1986). Once the moving party has made this threshold demonstration, the non-moving

party, to survive the motion for summary judgment, may not rest on the allegations averred in his

pleadings. Id. at 324. Rather, the non-moving party must demonstrate that specific, material

facts exist that give rise to a genuine issue. Id. Under this standard, " [c]onclusory or speculative

allegations do not suffice, nor does a ' mere scintilla of evidence"' in support of the non-moving

party' s case. Thompson v. Potomac Elec. Power Co., 312 F.3d 645, 649 (4th Cir. 2002) (quoting

Phillips v. CSX Transp., Inc., 190 F.3d 285 , 287 (4th Cir. 1999)).

III.   Discussion

A.     Defendant Washington

       The Magistrate Judge recommends that all claims against Defendant Washington be

dismissed because there is no evidence in the record that he was personally involved in Butler' s

allegations and he cannot be held liable under a respondeat superior theory under 42 U.S.C. §

1983 for his subordinate employees' conduct absent an official policy or custom. Monell v. Dep 't

of Soc. Servs., 436 U.S. 658, 694 (1978); Fisher v. Washington Metro Area Trans. Auth., 690

F.2d 1133, 1142-43 (4th Cir. 1982). Defendants ' motion for summary judgment is granted with

respect to all claims against Defendant Washington. 1




        Defendants also contend that they are all entitled to qualified immunity. To resolve a
qualified immunity defense, the Court must determine whether the facts alleged, taken in the
light most favorable to Butler, show that Defendants' conduct violated a constitutional right that
was clearly established at the time of the alleged misconduct. Pearson v. Callahan, 555 U.S.
223 , 231-32 (2009). As the Magistrate Judge notes, Defendants are not entitled to qualified

                                                -3-
B.      Excessive Force Claim

        Butler alleges that on November 14, 2014, Defendants used unconstitutionally excessive

force when they extracted him from his prison cell and lead him down the stairs at the Broad

River Correctional Institution. Plaintiff alleges that the officers injured him by cutting his hand

and spraying his eyes and face with chemical munition while extracting him, and then slamming

him to the floor at the bottom of a flight of stairs.

        When faced with an excessive force claim, the Court must determine "whether force was

applied in a good-faith effort to maintain or restore discipline, or maliciously and sadistically to

cause harm." Hudson v. McMillan, 503 U.S. 1, 6-7 (1992). To make this determination, the

Court balances the following factors: (1) the need for the application of force; (2) the relationship

between the need and the amount of force used; (3) the extent of any reasonably perceived threat

that the application of force was intended to quell; and (4) any efforts made to temper the

severity of a forceful response. Jko v. Shreve, 535 F.2d 225, 239 (4th Cir. 2008).

         The record here consists of Defendants' affidavits, Butler's deposition testimony and a

prison video of the encounter.      Regarding Butler's allegation of excessive force resulting in

injury to his hand and eyes or face, viewing the record in a light most favorable to Butler, a

reasonable fact finder would not find that Defendants used excessive force while removing him

from his cell. The record reflects that Butler barricaded himself in his cell in violation of prison

policy and threatened to kill himself or anyone who tried to enter. The video depicts officers

spending over twelve minutes ordering Butler to exit his cell, forcing open the cell door that

Butler locked shut with sheets and barricaded with a mattress, and intermittently spraying short

bursts of chemical munitions into the cell. A reasonable fact finder would not find that Butler's


immunity because there is no question that Plaintiff was protected by the Eighth Amendment in
November 2014.


                                                   -4-
hand was cut or chemicals were sprayed in his eyes in act of excessive force while removing him

from his cell.

        But, regarding Butler's allegation of excessive force when he fell down a flight of stairs

after being removed from his cell, there remain material facts in dispute as to whether the

officers acted in good faith or maliciously. The video depicts the officers leading Butler, with

his feet shackled and hands shackled to a belly chain, to the top of the stairs, where they pause.

Butler attempts to jab the officer standing behind him to the left with his left elbow. Another

officer standing behind Defendant to the right then reaches forward. Defendant falls down the

flight of stairs. Defendants contend the officer' s forward reach was to restrain Defendant after

the elbow jab, but, as the Magistrate Judge notes, the record is unclear. Defendants object to the

R & R on this point, arguing that the Court must consider the reasonableness of the force from

the officer's perspective. (Dkt. No. 182 at 3.) From that perspective, Defendants contend, the

Court should find that any alleged thrust was an attempt to maintain control of Butler as he

caused difficulty moving down the stairs, rather than a malicious act. (Id.) But even assuming

the video clearly depicted that Butler resisted moving down the stairs or needed to be controlled,

a reasonable fact finder would not conclude from the video that the officer pushed Butler down

the stairs in good faith or that Butler fell on his own. Meaning, from this record, the reasonable

fact finder could find either that Butler was creating difficulty moving down the stairs and

therefore fell or was inadvertently pushed as a result of his own conduct, or that the officer

maliciously pushed Butler down the stairs, perhaps in response to Butler creating difficulty

barricading himself into his cell and attempting to jab an officer.

       Therefore, this narrow aspect of Butler' s excessive force claim- that Defendants thrust

him down the stairs while handcuffed, resulting in injury-survives summary judgment.




                                                 -5-
C.      Medical Indifference Claim

        Butler claims Defendants were indifferent to his medical needs. To bring a claim for

medical indifference against officers who are non-medical prison personnel, a plaintiff must

demonstrate that the defendants were personally involved with the denial of his treatment,

deliberately interfered with prison doctors' treatment, or tacitly authorized or were indifferent to

doctors' misconduct. Mi/tier v. Beorn, 896 F.2d 848 (4th Cir. 1990). But the video depicts

Butler receiving medical care, with which Defendants did not interfere, when a nurse checked his

vital signs, placed him on oxygen and washed any chemical munition from his eyes and face, as

well as when Butler was subsequently treated by medical before released to his cell. Therefore,

Defendants' motion for summary judgment on the medical indifference claim is granted.

IV.     Conclusion

        For the foregoing reasons, the Court ADOPTS IN PART and DECLINES TO ADOPT

IN PART the R & R (Dkt. No. 178) as the Order of the Court.                 The Court GRANTS

Defendants' motion for summary judgment (Dkt. No. 144) to dismiss (i) all claims against

Defendant Washington, (ii) Plaintiffs medical indifference claim and (iii) Plaintiffs excessive

force claim specifically for injuries to his hand and face or eyes.          The Court DENIES

Defendant's motion for summary judgment on Plaintiffs excessive force claim only as the claim

is for injuries sustained from falling down the stairs.

       AND IT IS SO ORDERED.




FebruaryW, 2019
Charleston, South Carolina




                                                 -6-
